Title: To George Washington from James Hill, 5 February 1773
From: Hill, James
To: Washington, George



Sir
Yorke County the 5th Feby 1773

I recd your letters in the office the 30th of Jany one dated the 21st Decr & the other Jany 11 which I understood had been in the office for upwards of Eight or 10 Days as I did not Expect a letter from you till the meetg of the Mercts made no inquerary & was up at the Quarters in the ⟨time⟩ however there was nothing very matererall in them only yr Directions to Mr Everand which I went to immediately & deliverd & his answer was that the Patents has ⟨bee⟩n made out ever since the 15th of Decr to the Best of Memory ⟨mutilated⟩ to the Mill Stones we have no great deel of Custom in wheat ⟨mutilated⟩ have contrived to fix them so as to grind what wheat has Come without complaint as yet, tho. they are but sorry & hope to make them do till we take her up to rebuild which will be the first dry Spell that comes for I have been geting in readiness to rebuild her Every opportunity the Carpenters is had since you was down I have had all the frameing

got ready in case She Brakes or dry Spell for we have a very good run of Custom in corne provided ⟨your⟩ mill did not waist her wa⟨ter⟩ in the Manner she does, we could make a good deel of corne in a year by her but she waists near as much water as she Grinds with—I have Attended this Meetg of the Mercts in order to receive the money for yr corne & part of the Estates money for corne at the same time that was sold; but did not receive one farthing for there was so much bad money of the New koin that I coud not receive it with Safety therefore woud not receive any for they woud not agree if it was bad to take it again therefore made the man underwrite his note of Hand to pay intrest till Apl.
I have sold the Porke for 27/6 Nt but have not recd the money for it yet Mrs Dandridge has had of yrs 10 Hogs Gross 1536 to Mr Jo. Fox 1098 lb. Nt at what I sold owrs below at wch is 27/6 Nt & Mr Thos Avera 337 Wt at same & 17 of the indifferentest the overseer had & what they weigh over 600 Nt he is to pay for & two has been catchd out of the Marsh Since a sow & a Barrow & the sow has Piggd since She has been put up to fatten that I dont Suppose we shall make Sail of her this year I have had 14 Muttons & two Beeves of yrs Brot from the Quarter to make Sail of to this Meetg but have sold but 6 mutns @ 6d. ⅌er & one beef almost @ 4d. the others Still remain here unsold as they broke up so soon coud not get vent for them. therefore Keep an acct of what Hominy they Eat & charge you with it if its agreable it shoud be so done please to let me know when you write again—whether they shoud be Kept for the Next Market in Apl or whether you woud have them sent back the young man Livg with me when you was down left me Just before Chrismas so that I was oblged to Stay at home abt the time of Negroes Hireing that I had not time to look out for any for & one of the two that I Kept to ditchg is run away & has been ⟨mutilated⟩ Some time so that I have only one at it; whch makes us go on very slow with our Ditchg the fellow that is run away is n⟨amd⟩ Coachman Jamey which is one of the Greatest Raschals I ⟨mutilated⟩ lookd after in all my life he went of without an angry word o⟨r⟩ a blow from any one, which woud Recommend it to Mr Custis & you to part with him in the same Manner you did the other for there is no getg of him to do any thing more then he Pleases & he only corrupts the Rest & if you dont conclude to Sell him am determin⟨ed⟩

to send him to the Eastn Shore that he never Shall Strike a Stroke this side while I stay in the Estate & if he runs away there will have a pr Iron Spancels for him if agreable to you for its of no ⟨mutilated⟩ to put them on Here for the negro Blacksmiths in town will soon file them off wch he will not have the same oppertunity on the Eastn Shore & will have one Brot over in his Sted if agreable to you & Mr Custis I cant write you any thing relative to the Quantity of corne made at your Place for am Just agoing to have it measurd but am in Hopes it will turn out very well for there appears to be a large Bulk of it I intended to ahad it measurd When I was in New Kent But was obliged down with the Expectation of receiveing the money for ⟨that⟩ corne sold at Norfolk—the inclosed is Wts & number⟨s of⟩ the Tobo Shipd last year they all went on board of one Ship wch was to Cary & Co. & one Hhd of Hanover Tobo for the Rent of that Place wch Weighd 1010 Nt to the Best of Memory—tho. by what I can learn am in Hopes of seeing you down very Shortly for it is Expected the Assembly will be Calld together on Acct of this Counterfit money—I had one five pound Bill & had Just Paid it away before they were found to be bad & did agree that if it was bad I woud take it again it has not come back yet So by that I am in Hopes its good or it woud abeen returnd before this & think my Self very Luckey that I had made no better a Collection then I have for 2 thirds of the money is Counterfit now Circulating that I dont know well what to do in receveg Unless its gold & Silver & a good deal of that is bad of Dollars that I dont know well what to do that if I have any in the House that is bad or shoud receive any bad hope you wont think of Makeing me Stand to the loss of it as I shall do for the best haveing nothing more at this time to add that I can recolect only am at this time ⟨have⟩ a very bad cold & pain in the Head & Remain yr Mo. Obet & Humble Servt

James Hill

